Citation Nr: 9916356	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-22 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left shoulder disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for the service-
connected gunshot wound right thigh, Muscle Group XIII, with 
scar and retained foreign body, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for the service-
connected gunshot wound left thigh, Muscle Group XIII with 
surgical scar, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for the service-
connected hearing loss, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to January 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating action of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran submitted a notice of 
disagreement (NOD) in May 1997 and the RO issued a statement 
of the case (SOC) in June 1997.  The veteran's substantive 
appeal was received in July 1997.

The veteran was scheduled for, and notified of, a personal 
hearing at the RO in September 1997; however, he failed to 
report for that hearing. 


REMAND

It is contended that the veteran's service-connected 
disabilities are more severe than the current ratings 
indicate, such that those disabilities prevent him from 
working.  Initially, the Board notes that the 
characterization of the veteran's service-connected left 
shoulder disability has been changed through the years.  In a 
January 1945 rating action, service connection was granted 
and a 20 percent rating assigned for post-traumatic arthritis 
of the acromio-clavicular joint.  In a May 1947 rating 
action, the rating was reduced to a noncompensable 
evaluation.  By a March 1949 rating decision, a 20 percent 
rating was re-assigned and the veteran's left shoulder 
disability was re-characterized as residuals of a gunshot 
wound, left shoulder, Muscle Group III, with retained foreign 
body.  

Service medical records do not include any evidence that the 
veteran sustained a gunshot wound to the left shoulder.  
Numerous entries within those records do note complaints of 
left shoulder pain and a history of separation of that 
shoulder, with open reduction, following a parachute jump 
during service.  It also appears that the left shoulder 
reduction included a graft from the left thigh.  In 
readjudicating the veteran's claim, the RO should review the 
records pertaining to the initial injury and rate the 
veteran's left shoulder disability accordingly.  

Although the veteran was afforded a VA examination in October 
1996, the Board finds that the medical evidence of record is 
inadequate for evaluating the severity of the veteran's 
disabilities and the case must be remanded.  38 C.F.R. § 4.2.  
The examiner noted that the veteran had recently suffered a 
stroke and commented that "for th[at] reason," the veteran 
was unable to "perform full duty."  The VA examination 
conducted on remand must include an opinion as to the effect 
the veteran's service-connected disabilities have on his 
ability to work.  Such an opinion is required before the 
Board can decide the issue of a total rating based on 
individual unemployability.  Friscia v. Brown, 7 Vet. 
App. 294 (1995).  

The Board further notes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the diagnostic codes used to rate the 
veteran's shoulder and leg disabilities include consideration 
of limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca, 
supra.  

When service connection for the residuals of gunshot wounds 
to both thighs was originally granted, ratings were assigned 
on the basis of scars caused by the wounds.  Subsequent 
rating actions included consideration of Diagnostic Codes 
pertaining to muscle damage only.  It is imperative that all 
applicable criteria be considered and ratings assigned 
accordingly, especially under circumstances where more than 
one rating may be assigned for the same wound.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Consequently, further 
development is required to ascertain the full extent of 
disability due to muscle damage, nerve damage or scarring, 
and to determine whether increased or separate ratings are 
warranted.  See Esteban, supra.

The report of the most recent VA examination included 
findings pertaining to a scar on the left thigh, which the 
examiner attributed to bypass surgery.  The Board notes, 
however, that the veteran's service-connected left thigh 
disability includes a surgical scar.  Service medical records 
note that the veteran the veteran underwent left shoulder 
reduction, with a graft from the left thigh, in service.  It 
is unclear from the evidence presently of record whether the 
scar referred to by the VA examiner is related to the in-
service graft for the shoulder reduction or whether it is 
related to post-service bypass surgery.  Since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include findings 
detailing all residuals of the service-connected left 
shoulder and left and right thigh disabilities.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991),

During the course of this appeal, the rating criteria by 
which hearing impairment and muscle damage are rated were 
amended.  Therefore, adjudication of those claims for 
increase must now include consideration of both the old and 
new criteria and that criteria which is most favorable to the 
veteran's claims must be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board notes, however, that 
consideration under the revised rating schedule criteria 
should not be undertaken before such criteria became 
effective.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court), addressing a similar matter, stated 
that the effective date rule contained in 38 U.S.C. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
since the Secretary's legal obligation to apply the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  That is, for any date prior to July 3, 1997 (for 
muscle injuries) or June 10, 1999 (for hearing impairment), 
neither the RO nor the Board could apply the revised rating 
schedule to a claim.  Rhodan v. West, 12 Vet. App. 55 (1998).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his hearing loss, 
left shoulder, right thigh and left thigh 
disabilities since 1996.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.

2.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, and 
associate them with the claims file.

3.  The RO should inform the veteran of 
the provision of 38 C.F.R. § 3.655 
(1998).

4.  The veteran should be afforded 
appropriate VA examinations in order to 
determine the extent of disabling 
manifestations of the residuals of the 
service-connected gunshot wounds of the 
left and right thighs and the service-
connected left shoulder disorder.  All 
indicated testing should be performed.  
The claims folder must be made available 
to, and reviewed by, the examining 
physician(s) prior to the examinations so 
that pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner(s) should specifically state 
whether the claims folder was reviewed.  
All muscles damaged by the service-
connected gunshot wounds should be 
identified and the extent of any such 
damage should be described in detail.  
The RO should provide the examiners with 
both the old and the new rating criteria 
set forth in Diagnostic Code 5313 and 
request that the examiners set forth all 
pertinent findings regarding the left and 
right thigh disabilities in relationship 
to the Diagnostic Code criteria.  The 
examiner should also describe any related 
functional impairments as identified in 
38 C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner(s) should also examine the 
scars on the right and left thighs and 
left shoulder and indicate for each scar 
whether it is tender and painful, poorly 
nourished with repeated ulceration or 
restricts function of the affected 
joint(s).  Regarding the scar on the left 
thigh, the examiner(s) should indicate 
whether that scar is a residual of the 
graft performed as part of the in-service 
shoulder reduction or whether it is 
related to a post-service bypass graft.  
The examiner(s) should express an opinion 
as to whether the veteran's service-
connected disabilities alone, are of such 
severity as to prevent him from 
performing substantially gainful 
employment Complete rationale for all 
opinions expressed must be provided.  

5.  The veteran also should be afforded a 
VA ear and hearing examination to fully 
evaluate the service-connected hearing 
disability.  The claims folder should be 
made available to the examiner for review 
and all indicated testing should be done 
in this regard.  Detailed clinical 
findings should be reported in this 
regard.  The RO should provide the 
examiners with both the old and new 
rating criteria.

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  This should 
include consideration of both the old and 
new criteria for rating muscle injuries 
and hearing impairment in accordance with 
the decisions of the Court in the Karnas 
and Rhodan cases and the appropriateness 
of separate ratings for any identified 
scarring, muscle or nerve damage which is 
attributed to the service-connected 
gunshot wounds and left shoulder 
disorder.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










